Citation Nr: 1625454	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-28 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected tinnitus.  

2.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression. 




REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to October 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Pittsburgh, Pennsylvania, which reopened and denied service connection for bilateral hearing loss and PTSD. 

As the instant decision reopens service connection for PTSD, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD and depression, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified from Pittsburgh, Pennsylvania, at an October 2015 Board Videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  


FINDINGS OF FACT

1.  At the October 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the tinnitus rating issue on appeal.  

2.  An October 1981 rating decision denied service connection for bilateral hearing loss, finding no evidence of record linking any hearing loss disability to service.  

3.  The Veteran did not file a timely notice of disagreement (NOD) following the October 1981 rating decision, and no new and material evidence was received during the one year appeal period following the decision.

4.  New evidence received since the October 1981 rating decision relates to an unestablished fact of a relationship between the currently diagnosed bilateral hearing loss and service. 

5.  The Veteran was exposed to acoustic trauma (loud noise) during service, including during combat.

6.  Symptoms of bilateral hearing loss have been continuous since service separation.  

7.  The Veteran has a current disability of bilateral hearing loss.

8.  A March 2005 rating decision denied service connection for PTSD, finding no clear diagnosis and no evidence of record linking any psychiatric disability to service.  
9.  The Veteran did not file a timely NOD following the March 2005 rating decision, and no new and material evidence was received during the one year appeal period following the decision. 

10.  The evidence received since the March 2005 rating decision relates to an unestablished fact of a current PTSD diagnosis, so could reasonably substantiate a claim of service connection for PTSD.   

11.  The Veteran engaged in combat with the enemy during service.

12.  The Veteran has current acquired psychiatric disabilities of PTSD and depression.  

13.  The PTSD and depression are related to the in-service combat stressor events. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating in excess of 10 percent for tinnitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The October 1981 rating decision denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2015).

3.  Evidence received since the October 1981 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2015). 

5.  The March 2005 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

6.  Evidence received since the March 2005 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(d) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

At the October 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal for the issue of increased rating for tinnitus.  As the Veteran has withdrawn the appeal regarding the issue of entitlement to an increased disability rating in excess of 
10 percent for the service-connected tinnitus, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and the issue will be dismissed.




Duties to Notify and Assist 
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the Board is reopening and granting service connection for bilateral hearing loss and PTSD, the issues are substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Reopening Service Connection for Bilateral Hearing Loss and PTSD

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  

Reopening Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In an October 1981 rating decision, the RO denied service connection for bilateral hearing loss for no evidence of record linking any hearing loss disability to service (no nexus).  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus the October 1981 rating decision denying service connection for bilateral hearing loss became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the October 1981 rating decision, the Veteran testified that his hearing was damaged by enemy mine explosions in service and that symptoms of hearing loss continued to worsen since service separation.  See October 2015 Board hearing transcript.  The evidence was not previously before the Board, and addresses the grounds of the prior denial, so raises a reasonable possibility of substantiating the claim.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for bilateral hearing loss.  38 C.F.R. § 3.156(a).  The Board will consider service connection for bilateral hearing loss on the merits below.

Reopening Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

In a March 2005 rating decision, the RO denied service connection for PTSD on the basis that there was no clear diagnosis of PTSD and no evidence of record linking any psychiatric disability to service (no nexus).  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus the March 2005 rating decision denying service connection for PTSD became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Since the March 2005 rating decision, VA has received a January 2016 letter from the Veteran's private psychiatrist that includes a diagnosis of PTSD and depression, and an opinion in which the private psychiatrist links the diagnosed PTSD to service.  Further, at the October 2015 Board hearing, the Veteran testified that, as a combat engineer who was exposed enemy mine explosions, he saw many casualties.  Such evidence could reasonably substantiate a claim of service connection for PTSD, as, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.  38 C.F.R. § 3.156(a).  

Service Connection Laws and Regulations

As discussed above, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Bilateral Hearing Loss 

The Veteran's current bilateral sensorineural hearing loss (SNHL) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As the Board is granting presumptive service connection for bilateral hearing loss based on continuity of symptomatology (adjudicated below) since service under
38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. 		 § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)), or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).


For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that the current bilateral hearing loss developed due to in-service exposure to acoustic trauma while performing duties as a combat engineer.  Specifically, at the October 2015 Board hearing, the Veteran testified that duties as a combat engineer involved enemy explosions, including mine explosions, and that symptoms of bilateral hearing loss began in service and continued to worsen since service separation.  See October 2015 Board hearing transcript.   

An October 2003 VA treatment record reflects the Veteran sought treatment for symptoms of hearing loss and reported in-service exposure to mine explosions as a combat engineer.  A November 2007 VA treatment record reflects the Veteran reported hearing difficulties, including difficulties with phone calls.  Various VA treatment records throughout the period on appeal reflect the Veteran sought treatment for symptoms of hearing loss, including requesting new hearing aids and/or new hearing aid batteries.  At a November 2009 VA audiometric examination, the Veteran reported an in-service assignment as a combat engineer, which required mine sweeping, and advanced that a mine explosion ruptured an eardrum.  

First, the Board finds that the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  Various VA treatment records convey the Veteran is diagnosed with bilateral hearing loss.  See October 2012, March 2009, and November 2005 VA treatment records.  


The Board also finds the Veteran was exposed to loud noise (acoustic trauma) while in service, including during combat.  The DD Form 214 shows a Combat Action Ribbon, and various military personnel records and lay statements reflect a Purple Heart.  The Veteran has reported various loud noise exposures during service, including during combat, namely enemy mine explosions.  See October 2015 Board hearing transcript.  As such, the Board finds that the Veteran had combat service; therefore, the in-service injury presumption afforded combat veterans under 38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable in this case to demonstrate acoustic trauma during service.  For these reasons, the Board finds that the Veteran was exposed to acoustic trauma during service.  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 
159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that hearing was diminished during service and continued to worsen since service separation.  

Throughout the course of this appeal, the Veteran has consistently contended that hearing loss began during service and has continued to worsen since service separation.  See October 2003 VA treatment record; see also November 2009 VA audiometric examination report.  At the October 2015 Board hearing, the Veteran testified to hearing loss symptoms beginning during service due to mine explosions, which continued to worsen since service separation.  The Board finds that the Veteran has made credible statements that bilateral hearing loss symptoms began in 

active service and have been continuous since service.  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board also finds the Veteran's assertions of the onset of bilateral hearing loss during service and his reports that he has had bilateral ear hearing loss 
symptomatology since service, in the context of the demonstrated in-service acoustic trauma (including during combat), current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current bilateral hearing loss may be presumed to have been incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss renders moot all other theories of service connection. 

Service Connection for Acquired Psychiatric Disorder 

The Veteran contends that PTSD and depression are a result of in-service stressors experienced during service in Vietnam.  Specifically, at the October 2015 Board hearing, the Veteran testified that, as a combat engineer who was exposed to enemy mine explosions, he saw many casualties, and testified that he received a Purple Heart for service in Vietnam.  See October 2015 Board hearing transcript.  An April 2001 private examination report reflects the Veteran reported that nightmares and flashbacks were due to witnessing "a lot of causalities" during service in Vietnam.  A November 2009 VA examination report reflects the Veteran reported exposure to mines, booby traps, and firefights during service.  

As discussed above, the Board has found that the Veteran engaged in combat with the enemy during service.  The DD Form 214 shows a Combat Action Ribbon, and various military personnel records reflect a Purple Heart; therefore, the Board finds 

that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f)(2)  is applicable, and the Veteran's lay account of witnessing dead bodies, experiencing enemy mine explosions, and being involved in firefights are sufficient to establish the occurrence of the claimed in-service stressor events. 

The Board next finds that the relevant lay and medical evidence reflects that the Veteran has current acquired psychiatric disabilities of PTSD and depression.   During the most recent VA examination in November 2009, the VA examiner diagnosed depression, but not PTSD; however, a January 2016 letter from the Veteran's private psychiatrist reflects the private psychiatrist diagnosed and treated the Veteran for symptoms of PTSD and depression in April 2001, and confirmed both the diagnoses.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has current disabilities of PTSD and depression.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board further finds that the evidence shows that both the diagnosis of PTSD and diagnosis of depression were competently linked to the in-service combat stressor events by a competent medical professional.  The January 2016 letter reflects that, after the Veteran reported the stressors of Vietnam combat during treatment for symptoms of PTSD and depression, and after reviewing treatment notes, the private psychiatrist indicated that that the currently diagnosed PTSD and depression were due to service in Vietnam.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(2) and depression have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In arriving at the decision above, the Board recognizes that the Veteran's psychiatric disability has been variously diagnosed by medical providers; therefore, all psychiatric diagnoses by medical providers, to 

include depression as noted in the November 2009 VA examination report, and all psychiatric symptoms, are fully included in the grant of service-connected compensation benefits.  See Mittleider v. West, 11 Vet. App.181, 182 (1998); see also 38 C.F.R. § 4.14 (2015).  


ORDER

The appeal for an increased disability rating in excess of 10 percent for the 
service-connected tinnitus is dismissed.  

New and material evidence having been received, the appeal to reopen service connection for a bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted.  

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.  

Service connection for an acquired psychiatric disability, to include PTSD and depression, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


